TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           NO. 03-04-00730-CV
                           NO. 03-04-00734-CV
                           NO. 03-04-00735-CV
                           NO. 03-04-00736-CV
                           NO. 03-04-00737-CV
                           NO. 03-04-00738-CV
                           NO. 03-04-00739-CV
                           NO. 03-04-00740-CV




                  The Daneshjou Company, Inc., Appellant


                                    v.


                                Joe Goergen
                                     &
                         CNA Construction, Inc.
                                     &
                   Modern Design and Construction, Inc.
                                     &
                              Fisher Millwork
                                     &
                       Loredo Truss Company, Inc.
                                     &
                          Loma Excavation, Inc.
                                     &
                        G. P. Equipment Company
                                     &
                   W. Lee Brown & Sons, Inc., Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NOS. GN403647, GN403032, GN402512, GN402684, GN402481, GN403033, GN402513 &
          GN402685, HONORABLE PAUL DAVIS, JUDGE PRESIDING
                            MEMORANDUM OPINION


               In each of these appeals, appellant, The Daneshjou Company, Inc., has filed an

unopposed motion to abate. Appellant represents that all parties would benefit from an abatement

of these appeals to permit focus on settlement negotiations. More than ten days have passed since

the motion was filed, and no appellee has filed any opposition.

               We grant appellant’s motions and abate these appeals until October 17, 2005. Absent

further report or motion from the parties, these appeals will be reinstated on that date.




                                              W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Filed: September 16, 2005




                                                  2